         Case 1:03-cr-01197-SHS Document 150 Filed 05/13/19 Page 1 of 3



                                             LAW OFFICES OF
                                    JOSHUA L. DRATEL, P.C.
                                     A PROFESSIONAL CORPORATION

                                            29 BROADWAY
                                                Suite 1412
                                      NEW YORK, NEW YORK 10006
                                                     ---
                                        TELEPHONE (212) 732-0707
                                        FACSIMILE (212) 571-3792
                                      E-MAIL: jdratel@joshuadratel.com

JOSHUA L. DRATEL                                                         STEVEN WRIGHT
      —                                                                         Office Manager
LINDSAY A. LEWIS
WHITNEY G. SCHLIMBACH
                                                          May 13, 2019
BY ECF

The Honorable Sidney H. Stein
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                              Re:      United States v. Uzair Paracha,
                                             03 Cr. 1197 (SHS)
Dear Judge Stein:

         This letter is submitted on behalf of defendant Uzair Paracha, whom the undersigned
counsel represent in the above-entitled case, and responds to the government’s May 2, 2019,
letter (ECF Dkt # 147) requesting an adjournment of the trial date. As stated in the government’s
letter, Mr. Paracha consents to an adjournment until December 2, 2019. However, to be clear, he
objects to an adjournment beyond that date.

        Mr. Paracha’s objection to any further adjournment of the trial beyond December 2, 2019,
is premised primarily on his continued custody. If he is granted pretrial release pursuant to his
November 9, 2018, motion (ECF Dkt # 138), he would be amenable to the full extent of the
adjournment the government requests. Otherwise, Mr. Paracha would be compelled to choose
between important constitutional rights – on the one hand, his Sixth Amendment right to a
speedy trial, and, on the other, his Fifth Amendment right to due process, the foundation of the
government’s obligation to provide exculpatory materials pursuant to Brady v. Maryland, 373
U.S. 83 (1963) and Giglio v. United States, 450 U.S. 150 (1972), as well as his Sixth
Amendment right to confront witnesses, which underlies the government’s disclosure obligations
set forth in 18 U.S.C. §3500.

       A defendant cannot be forced to forfeit one constitutional right in order to invoke another.
See Simmons v. United States, 390 U.S. 377, 394 (1968) (defendant’s testimony to establish
           Case 1:03-cr-01197-SHS Document 150 Filed 05/13/19 Page 2 of 3



      LAW OFFICES OF                                  Hon. Sidney H. Stein
JOSHUA L. DRATEL, P.C.                                United States District Court
                                                      Southern District of New York
                                                      May 13, 2019
                                                      Page 2 of 3

Fourth Amendment standing at suppression stage is inadmissible at trial because it would be
“intolerable that one constitutional right should have to be surrendered in order to assert
another”).

        The conflict between the two sets of rights is certainly not Mr. Paracha’s fault. The Court
granted Mr. Paracha’s motion for a new trial pursuant to Rule 33, Fed.R.Crim.P. on July 3, 2018.
At least as of that date, the government was on notice that a trial was possible. It should have
undertaken its review of the classified documents referenced in its letter then. Undersigned
defense counsel acknowledge that the review process requires resources and time but,
respectfully, that is a problem of the government’s making. Mr. Paracha should not be made to
bear the resulting cost of delay or forced to choose between his constitutional rights.

       Instead, either the government should devote the additional resources necessary to
complete its review and fulfill its constitutional and statutory obligations in time for a December
2, 2019 trial, or this Court should grant Mr. Paracha pretrial release if it is inclined to give the
government the adjournment it seeks.

        At this point, the relief the government seeks could result in Mr. Paracha being deprived
of either Brady or Giglio material (or both) as well as 3500 material because the year-long
adjournment requested is untenable while Mr. Paracha remains incarcerated. Moreover, defense
counsel do not know the nature, content, and volume of the classified material at issue, and
therefore cannot responsibly advise Mr. Paracha regarding the value of such material to help him
weigh the possible advantages of waiting for complete production of the material (and any
investigation or litigation it would generate) against his speedy trial rights. Again, that his
constitutional rights are in such tension, and materially so, is surely not Mr. Paracha’s fault. He
should not be forced to waive one right in order the enjoy the other.

       In that context, in anticipation of further litigation pursuant to the Classified Information
Procedures Act (“CIPA”), 18 U.S.C. App. 3, Mr. Paracha also respectfully requests that the
Court endeavor to include his undersigned security-cleared counsel in any CIPA §2 or 4
conferences with the government, and, in any event, not rule on any future ex parte CIPA-related
applications by the government – particularly those made under CIPA §4 – until defense counsel
have had an opportunity to provide the Court the defense position (including, when necessary, in
an ex parte session).1


       1
          Such ex parte defense presentations in response to CIPA §4 applications have become
routine, and have been granted in a number of cases in both the Southern and Eastern Districts of
New York. See, e.g., United States v. Mostafa, 04 Cr. 356 (KBF) (S.D.N.Y. January 17, 2014)
(ECF Dkt #233, at 6-7); United States v. Sulaiman Abu Ghayth, 98 Cr. 1023 (LAK) (S.D.N.Y.
         Case 1:03-cr-01197-SHS Document 150 Filed 05/13/19 Page 3 of 3



      LAW OFFICES OF                                  Hon. Sidney H. Stein
JOSHUA L. DRATEL, P.C.                                United States District Court
                                                      Southern District of New York
                                                      May 13, 2019
                                                      Page 3 of 3

        Accordingly, Mr. Paracha (1) opposes an adjournment beyond December 2, 2019,
including any exclusion of time (beyond that date) from the speedy trial clock pursuant to 18
U.S.C. §3161; and (2) in the alternative, Mr. Paracha renews his motion for pretrial release
pursuant to the conditions proposed in his previous application. Should the Court wish to hear
the parties on the government’s proposed adjournment, Mr. Paracha respectfully requests, for
religious reasons, that if at all possible any conference requiring his presence be scheduled after
the Islamic holy month of Ramadan concludes on June 5, 2019.

                                                      Respectfully submitted,




                                                      JOSHUA L. DRATEL
                                                      Law Offices of Joshua L. Dratel, P.C.
                                                      29 Broadway, Suite 1412
                                                      New York, New York 10006

                                                      RAMZI KASSEM
                                                      CLEAR project
                                                      Main Street Legal Services, Inc.
                                                      CUNY School of Law
                                                      2 Court Square
                                                      Long Island City, New York 11101
                                                      (t) (718) 340-4558
                                                      (f) (718) 340-4478
                                                      (e) ramzi.kassem@law.cuny.edu


August 19, 2013) (ECF Dkt # 1285) (in the context of government’s CIPA §4 submission, “to
permit the Court to be better informed to make the judgments called for by the government’s
CIPA motion . . . the Court will meet . . . ex parte with the defense to be better informed of the
defenses they plan to present”); United States v. Khaled Al Fawwaz & Adel Abdel Bary, 98 Cr.
1023 (LAK) (S.D.N.Y. August 19, 2013) (ECF Dkt # 1284) (same); United States v. Babar
Ahmad, 04 Cr. 301 (JCH) (D. Conn. April 15, 2013) (ECF Dkt # 72) (calendaring ex parte
hearing regarding government’s CIPA §4 filing, at which Court would also “hear an ex parte
presentation from the defense, as per their request, to assist the court in making its Section 4
determination”); United States v. Hausa, 12 Cr. 134 (BMC) (E.D.N.Y.). See also United States
v. Libby, 429 F. Supp.2d 18, 26 (D.D.C. 2006) (allowing defendant to submit ex parte affidavit
detailing the defense), amended by 429 F. Supp.2d 46 (D.D.C. 2006).
